CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 

 Exhibit 10.1
 

AGREEMENT
 
This Agreement (the “Agreement”) is effective as of the Effective Date and is
between Super League Gaming, Inc., a Delaware corporation with its headquarters
located at 2906 Colorado Avenue, Santa Monica, California 90404 (“SLG”) and
ggCircuit, LLC, an Indiana limited liability company with its headquarters
located at 2303 South 3rd Street, Terre Haute, Indiana 47802 (“ggCircuit”). SLG
and ggCircuit are individually a “Party” and collectively the “Parties”.
 
Background
 
(A)           
SLG is a leading provider of physical and digital competitive video gaming
experiences that utilize a proprietary technology platform enabling gamers and
spectators to experience esports competitions in single player and multi-player
formats;
 
(B)           
ggCircuit is a technology company that provides several products via software as
a service that support the business operations of esports LAN centers;
 
(C)           
Among those products is an esports competition platform called “ggChampions”;
 
(D)           
SLG proposes to rebrand “ggChampions” as “Prime” (or a name to be mutually
agreed by the Parties) and to commercially exploit Prime on behalf of ggCircuit;
and
 
(E)           
ggCircuit desires for SLG to exploit Prime under its brand name “Super League
Gaming” and to grant to SLG other associated rights to support the success of
Prime.
 
Therefore, the Parties agree as follows:
 
1.            
Definitions.
 
1.1 “Brand Partnerships” means those relationships with sponsors and advertisers
which are procured by SLG pursuant to Clause 4.1 of Schedule C.
 
1.2 “Brand Partnerships Net Revenues” means the gross revenues actually received
by SLG through Brand Partnerships pursuant to Clause 4.1 of Schedule C less (i)
a [*****] sales fee; and (ii) any payments made to ggCircuit venue customers as
part of the activation of Brand Partnerships, but specifically excluding:
 
(A) Revenue generated by SLG through its existing [*****] agreement with
[*****];


 

 
 
(B) The monetary or other value of products, services, coupons or other items
included within the rewards platform within the ggLeap; and
 
(C) Revenue generated by SLG through brand partnerships associated with gameplay
events or tournaments that are listed in the Events Section of ggLeap [*****].
 
1.2           
“Customer Data” means information, data, and other content, in any form or
medium, that is collected, downloaded, or otherwise received, directly or
indirectly from an end-user by or through a membership to Super League Gaming
which was accessed via ggLeap. For the avoidance of doubt, Customer Data does
not include other information obtained by ggCircuit through the access or use of
the Software by any authorized user.
 
1.3           “Customer Platform” means that portion of ggLeap which is
accessible by end-user game players within a ggCircuit customer venue.
 
1.4           “Effective Date” means October 1, 2019.
 
1.5           
“Enterprise Version” means a version of ggLeap: (i) that is sold to, and
utilized by, a single client of ggCircuit for its sole use, which may be
customized by that user, [*****]; (ii) which is developed for educational and
other non-consumer purposes.
 
1.6           
“ggCircuit Marks” means the names and logos of ggCircuit and ggLeap as depicted
on Exhibit 1.
 
1.7           
“ggLeap” means the software and service, as it now exists or is later developed,
that serves as the esports business management platform for LAN centers, arenas,
universities, cyber cafes, end-users, and other parties, including versions
designed for personal use, and all derivatives thereof and individual features.
 
1.8           
“Intellectual Property Rights” means any and all registered and unregistered
rights granted, applied for, or otherwise now or hereafter in existence under or
related to any patent, copyright, trademark, trade secret, database protection,
or other intellectual property rights laws, and all similar or equivalent rights
or forms of protection, in any part of the world.
 
1.9           
“Pass-Through Partnerships” means those relationships with sponsors and
advertisers which are referred by ggCircuit to SLG pursuant to Paragraph 4.2 of
Schedule C.
 
1.10           
“Prime Net Revenues” means the gross revenues actually received by SLG from
subscribers of Prime [*****].
 
1.11           
“SLG Marks” means the name and logo SLG as depicted on Exhibit 2.


 
  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
[*****], HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.

 
 


1.12           
“Software” means (i) ggLeap, as it now exists or is later developed; (ii)
[*****]; (iii) the service currently known as “ggChampions” (and later referred
to as “Prime” in this Agreement), as it now exists or is later developed, that
provides a competition, virtual currency, and rewards platform; (iv) and all
derivatives and individual features of (i) through (iii).
 

1.13           
“Standard Version” means the version of ggLeap that is typically sold to, and
utilized by, one or a small number of locations of a single client of ggCircuit
[*****], and excludes Enterprise Versions.
 
1.14           
“Third Party Partnerships” means those relationships with game publishers and
other parties which are procured by SLG pursuant to Paragraph 5 of Schedule C
but specifically excluding Brand Partnerships.
 
1.15           
“Third Party Partnerships Net Revenues” means the gross revenues actually
received by SLG through Third Party Partnerships [*****].
 
1.16           
“Term” has the meaning given to it in Section 4, inclusive of the Original Term
and the Renewal Term (if applicable).
 
1.17           
“Territory” means Worldwide.
 
1.18           
“User Data” means information, data, and other content, in any form or medium,
that is collected, downloaded, or otherwise received, directly or indirectly
from an end-user by or through access or use of the Software.
 
2.            
Grant of Rights and Deliverables.
 
2.1           Grant of Rights. ggCircuit grants to SLG, during the Term and in
the Territory, the right to commercially exploit Prime (as defined in Schedule A
below) and to feature the “Super League Gaming” brand on the Customer Platform
enabled through the Standard Version of ggLeap. Additional rights which
ggCircuit has granted to SLG in the Territory are detailed in the attached
Schedule A. [*****]. The aforementioned notwithstanding, ggCircuit agrees to
make reasonable efforts to convince customers of Enterprise Versions or custom
versions of ggLeap to accept some amount of Super League branding. Any rights
not granted to SLG are specifically reserved by ggCircuit.
 
2.2           ggCircuit Deliverables. ggCircuit will provide the services
described in Schedule B.
 
2.3           SLG Deliverables. SLG will provide the services described in
Schedule C.
 
3.            
Consideration.
 
 
 
 
  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
[*****], HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 
   

 
3.1           Rights Fees. In consideration for the rights granted by ggCircuit
to SLG herein, SLG shall pay to ggCircuit the following:
 
(A) The sum of $340,000 payable within 30 days of the Effective Date;
 
(B) A quarterly fee of $150,000 payable on the 15th day of each January, April,
July, and October during the Term. If the average three-month rolling gross
revenues actually received by SLG from subscribers to Prime is equal to or
greater than [*****], SLG is no longer obligated to pay ggCircuit the quarterly
fee from that point forward during the Term. By way of example, [*****], then
SLG is not obligated to pay ggCircuit the quarterly fee for November 2022 and
thereafter.
 
3.2           Revenue Sharing.
 
(A)           Revenue from Prime. SLG shall pay to ggCircuit [*****] of Prime
Net Revenues, payable each calendar quarter in arrears within 30 days of the
close of each calendar quarter;
 
(B)           Revenue from Brand Partnerships. SLG shall pay to ggCircuit
[*****] of Brand Partnerships Net Revenues, payable each calendar quarter in
arrears within 30 days of the close of each calendar quarter;
 
(C)           Revenue from Pass-Through Partnerships. SLG shall pay to ggCircuit
[*****] of the gross revenues actually received by SLG from Pass-Through
Partnerships, payable each calendar quarter in arrears within 30 days of the
close of each calendar quarter; and
 
(D)           Revenue from Third Parties. SLG shall pay to ggCircuit [*****] of
Third Party Partnerships Net Revenues, payable each calendar quarter in arrears
within 30 days of the close of each calendar quarter.
 
3.3           
[*****].
 
3.4           
Collection of Revenues.
 
(A)           SLG will collect fees generated from subscribers of Prime and
wholesale or bulk purchases of Prime subscriptions, as well as from Brand
Partnerships, Third-Party Partnerships, and Pass-Through Partnerships.
 
(B)           SLG shall provide to ggCircuit within 15 days of the close of each
calendar quarter a summary of (i) Prime subscriptions (including quantity and
prices paid by subscribers); and (ii) each Brand Partnership, Third-Party
Partnership, and Pass-Through Partnership, which such summary will detail the
length of the agreement, the consideration
 
 
 
 
  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
[*****], HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 
 
 
for the agreement and payment schedule, any renewal provisions or rights to
extend, and any other material terms.
 
(C)           SLG shall retain for a period of not less than two years all
contracts, invoices, and other financial information relating to Prime, Brand
Partnerships, and Third-Party Partnerships (the “Accounting Materials”). During
the Term and for two years thereafter, upon reasonable advance notice, SLG shall
make available the Accounting Materials to an audit firm engaged by ggCircuit at
reasonable intervals no more than once annually. SLG shall pay to ggCircuit the
amount of any discrepancy plus interest in the amount of 1.5% per month. Should
the audit reveal an underpayment by SLG of 5% or more, then SLG shall reimburse
ggCircuit for its reasonable costs of the audit.
 
4.            
Term and Termination.
 
4.1           Term. Subject to Clauses 4.2, 4.3, and 4.4 below, this Agreement
begins on the Effective Date and concludes on the fifth anniversary of the
Effective Date (the “Original Term”). Thereafter, this Agreement will
automatically renew [*****] (the “Renewal Term”), subject to the following:
 
(A) If the average monthly gross revenue actually received by SLG from
subscribers of Prime in the period commencing [*****] is greater than or equal
to [*****], the Agreement will automatically continue into the Renewal Term.
 
(B) If the above-referenced average monthly gross revenue threshold is not
achieved, either Party may give the other Party notice of its intention not to
renew this Agreement no later than 60 days before expiration of the Original
Term. If either Party makes timely notice not to renew this Agreement, then this
Agreement will terminate at midnight (Eastern time) of [*****].
 
4.2           Termination by Either Party.
 
(A)           Either Party may terminate this Agreement upon 30 days written
notice if the other of them commits a material breach of this Agreement. The
Party alleging breach shall inform the breaching Party in writing of the good
faith reasons it is declaring a breach. Thereafter, the breaching Party has 30
days to cure the breach to the good faith reasonable satisfaction of the
non-breaching Party. If the breaching Party has not cured the breach, then the
non-breaching Party may notify the breaching Party in writing of its intention
to terminate this Agreement, which such termination will be effective on the
30th day following written notice.
 
(B)           Either Party may terminate this Agreement upon 30 days written
notice if there is a change in law which renders the purpose of this Agreement
illegal or commercially impractical.
 
 
 
 
  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
[*****], HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 
 
 
(C)           Commencing September 30, 2020, either Party may terminate this
Agreement upon 60 days written notice if the average gross revenues actually
received by SLG from subscribers of Prime during any three month rolling period
is not equal to or greater than:
 
(i)           [*****] per month by [*****]; or
(ii)           [*****] per month by [*****]; or
(iii)           [*****] per month by [*****].
 
(D)           Should ggCircuit notify SLG of its intent to terminate this
Agreement pursuant to Clause 4.2(C)(i), SLG will have the right to continue the
Agreement as if it had achieved the revenue goal stated in Clause 4.2(C)(i) by
paying ggCircuit [*****] within 30 days of receiving ggCircuit’s notice of
termination. Upon receipt of the [*****], ggCircuit shall not have the right to
terminate this Agreement for a period of [*****] other than pursuant to Clause
4.4 hereunder.
 
(E)           Commencing with the Renewal Term, either Party may terminate this
Agreement upon 60 days written notice if the average gross monthly revenues
actually received by SLG from subscribers of Prime during [*****].
 
4.3            
Termination by ggCircuit. ggCircuit may terminate this Agreement upon [*****]
written notice if, within 60 days from the launch of Prime inclusive of the
prizing section of the rewards platform, SLG is not distributing at least
[*****] of rewards or prizes per month to players through the prizing section of
the rewards platform or otherwise.
 
4.4            
Bankruptcy or Insolvency. In addition to Clause 4.2, either Party may, at its
election, terminate this Agreement immediately on written notice, without the
opportunity to cure, upon the occurrence of any one of the following events:
 
(A)           if the other Party is adjudged as bankrupt or insolvent or a
trustee is appointed after that Party has filed a petition for reorganization or
arrangement under the Federal Bankruptcy Laws, or under the laws of any State,
and any such adjudication or appointment has not been vacated or stayed or set
aside within thirty (30) days from the date of the entry or granting thereof; or
 
(B)           if the other Party files or consents to any petition in bankruptcy
or arrangement under the Federal Bankruptcy Laws, or under the laws of any
State; or
 
(C)           a court has made a decree or issued an order appointing a receiver
over the property of the other Party and such decree or order has not been
vacated, stayed or set aside within thirty (30) days from the date of the entry
or granting thereof, or if the other Party applies for or consents to the
appointment of a receiver.
 
 
 
 
  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
[*****], HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 
 
 
4.5           
Effect of Termination. Upon any expiration or termination of this Agreement,
except as expressly otherwise provided:
 
(A)           All rights, licenses, consents, and authorizations granted by
either Party to the other Party will immediately terminate;
 
(B)           ggCircuit may disable all of SLG’s access to ggLeap; and
 
(C)           if ggCircuit terminates this Agreement because SLG has failed to
pay any sums due, then all such sums that would have become payable had the
Agreement remained in effect until the expiration of the Term will become
immediately due and payable, and SLG shall pay such sums, together with all
previously-accrued but not yet paid sums, on receipt of an invoice from
ggCircuit.
 
5.            
Intellectual Property Rights.
 
5.1           
ggCircuit. All right, title, and interest in and to the Software, including all
Intellectual Property Rights therein, are and will remain with ggCircuit. SLG
has no right, license, or authorization with respect to the Software except as
explicitly granted in this Agreement. All other rights in the Software are
expressly reserved by ggCircuit.
 
5.2           
SLG. All right, title, and interest in and to the Intellectual Property Rights
of SLG are and will remain with SLG. ggCircuit has no right, license or
authorization with respect to the Intellectual Property Rights of SLG except as
explicitly granted in this Agreement.
 
5.3           
SLG Data. As between SLG and ggCircuit, SLG is and will remain the sole and
exclusive owner of all right, title, and interest in and to all Customer Data,
including all Intellectual Property Rights relating thereto.
 
5.4           
ggCircuit Data. As between SLG and ggCircuit, ggCircuit is and will remain the
sole and exclusive owner of all right, title, and interest in and to all User
Data, including all Intellectual Property Rights relating thereto.
 
5.5           
Trademark License.
 
(A)           By ggCircuit. ggCircuit hereby grants to SLG the non-exclusive,
royalty-free, non-transferable, limited, revocable right to use the ggCircuit
Marks during the Term solely in connection with its performance of this
Agreement.
 
(B)           By SLG. SLG hereby grants to ggCircuit the non-exclusive,
royalty-free, non-transferable, limited, revocable right to use the SLG Marks
during the Term solely in connection with its performance of this Agreement.
 
 
 
  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
[*****], HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 
 
 
(C)           No Transfer of Ownership. The approval by a Party to use its
logos, trademarks or trade names in marketing or promotional materials does not
grant any ownership rights in the logos, trademarks or trade names to the other
Party. The Party receiving permission to use a logo, trademark or trade name
will follow all reasonable instructions and guidelines regarding the logo,
trademark or trade name from the owner of the logo, trademark or trade name, and
the Party receiving permission to use a logo, trademark or trade name will take
all reasonable steps to protect the logo, trademark or trade name.
 
5.6           
Equitable Relief. The Parties acknowledge that any use of the other Party’s
intellectual property not in compliance with this Agreement will cause
irreparable damage to the other. Therefore, in the event of any such breach of
this Section 5, the non-breaching Party will be entitled to obtain specific
relief including, but not limited to, an injunction enjoining any such breach or
threatened breach, and to recover its reasonable attorneys’ fees and costs
incurred in connection therewith. This right of injunction is not the only legal
or equitable remedy available to either Party under this Agreement.
 
6.            
Confidentiality. Each Party acknowledges that in order for it to properly
perform its duties hereunder it may gain access to or acquire knowledge or
information about the other Party that is confidential including, but not
limited to, information that relates to past, present or future products,
software, hardware, research development, inventions, processes, techniques,
designs or technical information, ideas, data, management or financial
information relating to the other Party’s personnel and prospective changes to
personnel, marketing and planning strategies, sales strategies, promotional
events, budgets, pricing, and other non-public information which the other Party
considers to be confidential (“Confidential Information”). Confidential
Information excludes (i) information that is in the public domain without a
breach of this Agreement and without reliance on the Confidential Information
and (ii) information the non-disclosing Party obtains from a third Party without
breach of this Agreement.
 
6.2           Each Party agrees that it does not have any right or interest in
any of the other Party’s Confidential Information and may not, whether during
the continuance of this Agreement or after its termination, without the prior
written consent of the other Party, disclose Confidential Information at any
time to any person, firm, corporation, association or other entity for any
reason not related to its obligations and duties pursuant to this Agreement
(except for disclosures to attorneys, accountants, and lending sources, or
disclosure in connection with enforcing its rights hereunder). Furthermore,
neither Party may disclose any Confidential Information to any of its employees
or to agents except those who need to know such information to enable them to
provide the agreed services. Each Party shall require its employees and agents
to abide by the provisions of this Section 6.
 
6.3           Each Party agrees and undertakes that, following termination or
expiration of this Agreement and upon request from the disclosing Party, it will
promptly return to the disclosing Party all documents, files, computer discs and
other data that contain or derive in any way from Confidential Information.
 
6.4           
Each Party is entitled to disclose Confidential Information to the extent that
it becomes compelled to disclose the Confidential Information pursuant to court
or administrative order, legal process, law, or regulation; provided, however,
that before disclosure and not more than three (3) business days from its
receipt of the order or legal process or its decision that a law or regulation
compels the disclosure, the Party compelled to disclose must notify the other
Party of the compelled disclosure and shall cooperate with the other Party in
seeking a confidentiality agreement, protective order, or other protection of
the confidentiality of the Confidential Information.
 
7.            
Representations and Warranties.
 
7.1           Mutual Representations and Warranties. Each Party represents and
warrants to the other Party that:
 
(A)           it is duly organized, validly existing, and in good standing as a
corporation or other entity under the laws of the jurisdiction of its
incorporation or other organization;
 
(B)           it has the full right, power, and authority to enter into and
perform its obligations and grant the rights, licenses, consents, and
authorizations it grants or is required to grant under this Agreement;
 
(C)           that it will comply with all applicable laws in relation to its
performance of this Agreement;
 
(D)           the execution of this Agreement by its representative whose
signature is set forth at the end of this Agreement has been duly authorized by
all necessary corporate or organizational action of such party;
 
(E)           when executed and delivered by both parties, this Agreement will
constitute the legal, valid, and binding obligation of such party, enforceable
against such party in accordance with its terms; and
 
(F)           that it will perform its obligations under this Agreement using
personnel of required skill, experience, and qualifications and in a
professional and workmanlike manner in accordance with generally recognized
industry standards for similar services and will devote adequate resources to
meet its obligations under this Agreement.
 
7.2           
Disclaimer of Warranties. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN CLAUSE
7.1 ABOVE, ALL SERVICES AND SOFTWARE ARE PROVIDED “AS IS.” BOTH PARTIES
SPECIFICALLY DISCLAIM ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE, AND NON-INFRINGEMENT, AND ALL WARRANTIES ARISING FROM
COURSE OF DEALING, USAGE, OR TRADE PRACTICE. WITHOUT LIMITING THE FOREGOING,
NEITHER PARTY MAKES A WARRANTY OF ANY KIND THAT THE SERVICES OR SOFTWARE, OR ANY
PRODUCTS OR RESULTS OF THE USE THEREOF, WILL MEET THE OTHER PARTY’S OR ANY OTHER
PERSON’S REQUIREMENTS, OPERATE WITHOUT INTERRUPTION, ACHIEVE ANY INTENDED
RESULT, BE COMPATIBLE OR WORK WITH ANY SOFTWARE, SYSTEM, OR OTHER SERVICES, OR
BE SECURE, ACCURATE, COMPLETE, FREE OF HARMFUL CODE, OR ERROR FREE.
 
 
 
  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
[*****], HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 
 
 
8.            
Indemnification.
 
8.1           
Mutual Indemnification. Each of the Parties will indemnify, defend, and hold the
other Party and its respective affiliates, employees, agents, officers, and
directors (collectively, the “Indemnified Parties”) harmless, at the expense of
the non-indemnified party, from any claim, action, cause of action, demand,
lawsuit, arbitration, inquiry, audit, notice of violation, proceeding,
litigation, citation, summons, subpoena, or investigation of any nature, civil,
criminal, administrative, regulatory, or other, whether at law, in equity, or
otherwise (an “Action”) from any and all losses, damages, deficiencies, claims,
actions, judgments, settlements, interest, awards, penalties, fines, costs, or
expenses of whatever kind, including reasonable attorneys' fees and the costs of
enforcing any right to indemnification hereunder and the cost of pursuing any
insurance providers (“Losses”), incurred by the Indemnified Parties as a result
of any breach of this Agreement by the other Party or any of the representations
or warranties contained in Section 7, including but not limited to claims of
infringement or misappropriation.
 
8.2           
By ggCircuit. ggCircuit will indemnify, defend, and hold the SLG Indemnified
Parties harmless, at its expense, from any Losses resulting from any Action by a
third party that (i) alleges SLG’s use of ggLeap as permitted by this Agreement
infringes or misappropriates any such third party’s Intellectual Property Rights
in the United States; or (ii) that the coins generated through ggChampions prior
to the Effective Date are illegal or infringing on any third party rights.
 
8.3           
By SLG. SLG will indemnify, defend, and hold the ggCircuit Indemnified Parties
harmless, at its expense, from any Losses resulting from an Action by a third
party arising from its advertising, promotion, and marketing of Prime and the
other rights granted to it under this Agreement, and from any claim arising from
a customer of ggCircuit (or its customer, such as an end-user player) using
services provided by SLG.
 
8.4           
Indemnification Procedure. Each Party shall promptly notify the other Party in
writing of any Action for which such Party believes it is entitled to be
indemnified pursuant to this Section 8. The Party seeking indemnification (the
“Indemnitee”) shall cooperate with the other party (the “Indemnitor”) at the
Indemnitor's sole cost and expense. The Indemnitor shall promptly assume control
of the defense and shall employ counsel reasonably acceptable to the Indemnitee
to handle and defend the same, at the Indemnitor's sole cost and expense (which
such counsel may be panel counsel appointed by Indemnitor’s insurance company).
The Indemnitee may participate in and observe the proceedings at its own cost
and expense with counsel of its own choosing. The Indemnitor shall not settle
any Action without the Indemnitee's prior written consent, which such consent
may not be unreasonably withheld, conditioned, or delayed. If the Indemnitor
fails or refuses to assume control of the defense of such Action, the Indemnitee
has the right, but no obligation, to defend against such Action, including
settling such Action after giving notice to the Indemnitor, in each case in such
manner and on such terms as the Indemnitee may deem appropriate. The
Indemnitee's failure to perform any obligations under this Clause 8.4 will not
relieve the Indemnitor of its obligations under this Section 8, except to the
extent that the Indemnitor can demonstrate that it has been materially
prejudiced as a result of such failure.
 
 
 
  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
[*****], HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 
 
 
8.5           
Mitigation. If ggLeap or any of the services provided by ggCircuit, are, or in
SLG’s opinion are likely to be, claimed to infringe, misappropriate, or
otherwise violate any third-party Intellectual Property Rights, ggCircuit may,
at its option and sole cost and expense:
 
(A)           obtain the right for SLG to continue to use the services or ggLeap
as materially contemplated by this Agreement;
 
(B)           modify or replace the services or ggLeap, in whole or in part, to
seek to make the services or ggLeap (as so modified) non-infringing;
 
(C)           by written notice to SLG, terminate this Agreement with respect to
all or part of the services or ggLeap, and require SLG to immediately cease any
use of the services or ggLeap (or any specified part or feature thereof).
 
8.5           
Sole Remedy. THIS SECTION 8 SETS FORTH THE PARTIES’ SOLE REMEDIES AND THE
PARTIES’ SOLE LIABILITIES AND ANY OBLIGATION FOR ANY ACTUAL, THREATENED, OR
ALLEGED CLAIMS THAT THE SERVICES, GGLEAP, OR ANY SUBJECT MATTER OF THIS
AGREEMENT INFRINGES, MISAPPROPRIATES, OR OTHERWISE VIOLATES ANY INTELLECTUAL
PROPERTY RIGHTS OF ANY THIRD PARTY.
 
9.            
Limitation of Liability. EXCEPT FOR ANY CLAIMS ARISING UNDER SECTIONS 6
(CONFIDENTIALITY) OR 8 (INDEMNIFICATION), OR WHICH ARE BASED UPON GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT, REGARDLESS OF WHETHER ANY REMEDY SET FORTH
HEREIN FAILS OF ITS ESSENTIAL PURPOSE OR OTHERWISE, TO THE EXTENT PERMITTED BY
THE LAW OF THE JURSIDICTION IN WHICH THIS AGREEMENT IS ENTERED INTO: (A) THE
PARTIES WILL NOT BE LIABLE TO ONE ANOTHER FOR ANY INDIRECT, EXEMPLARY, SPECIAL,
CONSEQUENTIAL, OR INCIDENTAL DAMAGES OF ANY CHARACTER, INCLUDING, BUT NOT
LIMITED TO, (i) DAMAGES FOR COMPUTER MALFUNCTION, LOSS OF INFORMATION, LOST
PROFITS AND BUSINESS INTERRUPTION, AND THE COST TO OBTAIN SUBSTITUTE SOFTWARE OR
HARDWARE, or (ii) LOSS, DAMAGE, CORRUPTION, OR RECOVERY OF DATA, OR BREACH OF
DATA OR SYSTEM SECURITY, ARISING IN ANY WAY OUT OF THIS AGREEMENT OR THE USE OF
(OR INABILITY TO USE) THE SOFTWARE OR HARDWARE OF EITHER PARTY, HOWEVER CAUSED,
AND WHETHER ARISING UNDER A THEORY OF CONTRACT, TORT OR ANY OTHER LEGAL THEORY,
EVEN IF ONE OF THE PARTIES WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND
(B) IN NO EVENT WILL EITHER PARTY’S LIABILITY TO THE OTHER EXCEED THE SUM PAID
BY SLG TO GGCIRCUIT IN THE TWELVE MONTHS PRECEDING THE EVENT GIVING RISE TO THE
CLAIM. SOME STATES OR JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR LIMITATION OF
INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES, SO THE ABOVE LIMITATIONS MAY NOT
APPLY; PROVIDED, HOWEVER, THE PARTIES ARE ENTERING INTO THIS AGREEMENT ON THE
EXPRESS CONDITION THAT EACH OF THEM AGREES TO THE “DISCLAIMER OF WARRANTIES” AND
“LIMITATION OF LIABILITY” PROVISIONS HEREIN.
 
 
 
  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
[*****], HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 
 
 
10.            
Insurance. The Parties will each maintain the following minimum insurance
coverage and will name the other Party as an additional insured: (i) General
Liability in the amount of [*****] per occurrence and [*****] in the aggregate;
(ii) Hired and Non-owned Auto Liability in the amount of [*****]; (iii) Worker’s
Compensation in accordance with state statutory minimums; and (iii) Errors and
Omissions, including coverage for professional liability, third party cyber
liability, data breach, network outage, service provider outage, and media
liability, in the amount of [*****] per occurrence and [*****] in the aggregate.
 
11.            
Notices. All notices, demands, or consents required or permitted in this
Agreement must be in writing and hand delivered, sent by overnight courier, or
mailed certified first-class mail (postage prepaid), return receipt requested to
the respective Parties at addresses stated below. Any notice required or
permitted to be given by the provisions of this Agreement will be conclusively
deemed to have been received on the day it is delivered to that party by regular
mail with acknowledgment of receipt or by any commercial courier providing
equivalent acknowledgment of receipt.
 
If to SLG: 
                                          
Super League Gaming, Inc.

2906 Colorado Blvd
Santa Monica, CA 90404
Attn: Matt Edelman
 
If to ggCircuit:    
                                       
ggCircuit, LLC
2303 South 3rd Street
Terre Haute, IN 47802
Attn: Zack Johnson
 
 
 
 
  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
[*****], HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 
 
 
With a copy to:
 
Gutwein Law
200 S. Meridian Street
Suite 420
Indianapolis, IN 46225
Attn: Wesley A. Zirkle
 
12.            
Miscellaneous.
 
12.1           
Surviving Terms. The provisions set forth in the following sections, and any
other rights and obligations of the Parties that, by their nature, should
survive termination of this Agreement, will survive any termination or
expiration of this Agreement, including Sections 4, 5, 6, 8, and 9.
 
12.2           
Relationship of the Parties. The relationship between the Parties is that of
independent contractors. Nothing contained in this Agreement may be construed as
creating any agency, partnership, joint venture, or other form of joint
enterprise, employment, or fiduciary relationship between the Parties, and
neither Party has authority to contract for or bind the other Party in any
manner whatsoever.
 
12.3           
Public Announcements. Neither Party may issue or release any announcement,
statement, press release, or other publicity or marketing materials relating to
this Agreement or, unless expressly permitted under this Agreement, otherwise
use the other Party's trademarks, service marks, trade names, logos, domain
names, or other indicia of source, association, or sponsorship, in each case,
without the prior written consent of the other Party, which consent may not be
unreasonably withheld. Notwithstanding the foregoing, the Parties agree to issue
a mutually approved public announcement inclusive of a formal press release
about the partnership within 30 days of the Effective Date.
 
12.4           
Assignment. Neither Party may assign this Agreement, in whole or in part,
without the prior written consent of the other, which consent may not be
unreasonably withheld or delayed. Notwithstanding the foregoing, either Party
may assign this Agreement in the event of a merger, sale of substantially all of
the stock, assets or business, or other reorganization involving the assigning
Party in which the assigning Party is not the surviving entity, and the other
Party’s prior written consent is not required in such instance. Without limiting
the foregoing, this Agreement will bind and inure to the benefit of each Party’s
permitted successors and assigns.
 
12.5          

No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
Parties and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or will confer upon any other person
or entity any legal or equitable right, benefit, or remedy of any nature
whatsoever under or by reason of this Agreement.
 

12.6           
Waiver, Amendment, Modification. No waiver, amendment or modification, including
by custom, usage of trade, or course of dealing, of any provision of this
Agreement will be effective unless it is in writing and signed by the Party
against whom such waiver, amendment or modification is sought to be enforced. No
waiver by either Party of any default in performance on the part of the other
Party or of any breach or series of breaches by the other Party of any of the
terms or conditions of this Agreement will constitute a waiver of any subsequent
default in performance under this Agreement or any subsequent breach of any
terms or conditions within. Performance of any obligation required of a Party
under this Agreement may be waived only by a written waiver signed by a duly
authorized officer of the other Party; such waiver will be effective only with
respect to the specific obligation described therein.
 
 
  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
[*****], HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 

 
 
 
12.7           
Force Majeure. Neither Party will be deemed in default of this Agreement to the
extent that performance of its obligations, or attempts to cure any breach, are
delayed or prevented by reason of circumstance beyond its reasonable control,
including without limitation fire, natural disaster, earthquake, accidents or
other acts of God and which renders their performance impossible (“Force
Majeure”), provided that the Party seeking to delay its performance gives the
other written notice of any such Force Majeure within five (5) days after its
discovery, and further provided that such Party uses its good faith efforts to
cure the Force Majeure. This clause is not applicable to any payment
obligations.
 
12.8           
Governing Law and Jurisdiction. This Agreement and any disputes arising
hereunder are governed by and construed under the laws of the State of Indiana,
excluding its conflicts of law rules (so that Indiana law is applied in any
dispute). This Agreement is entered into and partly performable in the State of
Indiana. Accordingly, both parties agree that they are subject to the
jurisdiction of the state and federal courts serving Marion County, Indiana and
any legal proceeding arising out of or in connection with this Agreement must be
brought solely in the state or federal courts located in Marion County, Indiana,
and waives any objection (on the grounds of lack of jurisdiction, or forum not
convenient or otherwise) to the exercise of such jurisdiction over it by any
such courts.
 
12.9           
Equitable Relief. Each Party acknowledges and agrees that a breach or threatened
breach by it would cause the other Party irreparable harm for which monetary
damages would not be an adequate remedy and that, in the event of such breach or
threatened breach, the other Party will be entitled to equitable relief,
including a restraining order, an injunction, specific performance, and any
other relief that may be available from any court, without any requirement to
post a bond or other security, or to prove actual damages or that monetary
damages are not an adequate remedy. Such remedies are not exclusive and are in
addition to all other remedies that may be available at law, in equity, or
otherwise.
 
12.10                      
Attorneys’ Fees. In the event that any action, suit, or other legal or
administrative proceeding is instituted or commenced by either Party against the
other Party arising out of or related to this Agreement, the prevailing Party is
entitled to recover its reasonable attorneys' fees and court costs from the
non-prevailing Party.
 
12.11                      
Entire Agreement. The Parties acknowledge that this Agreement expresses their
entire understanding and agreement, and that there have been no warranties,
representations, covenants or understandings made by either Party to the other
except such as are expressly set forth in this Agreement. The Parties further
acknowledge that this Agreement supersedes any and all prior agreements, written
or oral, between the Parties with respect to the matters set forth herein.
 
 
  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
[*****], HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.

 
 
 
12.12                      Severability. If any provision of this Agreement is
found invalid or unenforceable pursuant to judicial decree or decision, the
remainder will remain valid and enforceable according to its terms. Without
limiting the foregoing, it is expressly understood and agreed that each and
every provision of this Agreement that provides for a limitation of liability,
disclaimer of warranties, or exclusion of damages is intended by the Parties to
be severable and independent of any other provision and to be enforced as such.
Further, it is expressly understood and agreed that in the event any remedy in
this Agreement is determined to have failed of its essential purpose, all other
limitations of liability and exclusion of damages set forth herein will remain
in full force and effect.
 
12.13                      
Headings. The headings in this Agreement are for convenience of reference only
and do not constitute part of this Agreement.
 
12.14                      
Successors. This Agreement will inure to the benefit of, and may be enforced by,
and will be binding upon the parties, and their permitted successors and
assigns.
 
12.15                      
No Construction Against Drafting Party. Each Party expressly recognizes that
this Agreement results from a negotiation process in which each was represented
by counsel and contributed to the drafting of this Agreement. Given this fact,
no legal or other presumptions against the Party drafting this Agreement
concerning its construction, interpretation or otherwise accrue to the benefit
of any Party to this Agreement, and each Party expressly waives the right to
assert such a presumption in any proceedings or disputes connected with, arising
out of, or involving this Agreement.
 
12.16                      
Counterparts. This Agreement may be executed in multiple counterparts, any of
which will be deemed an original, but all of which when taken together will
constitute one and the same instrument.
 
This Agreement is executed by the Parties as follows:
 
SUPER LEAGUE GAMING, INC.

GGCIRCUIT, LLC
 
 
 By: /s/ Ann Hand
Printed: Ann Hand
Title: President & CEO
Date: September 23, 2019
By: /s/ Zack Johnson
Printed: Zack Johnson
Title: CEO
Date: September 23, 2019

 
 
 

 
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 

 
 
SCHEDULE A
 
Rights Granted to SLG
 
Subject to Section 2 of the Agreement, ggCircuit grants the following additional
rights to SLG:
 
1.            
“Prime” Subscription Service. ggCircuit will continue to develop a consumer
subscription service now known as “ggChampions Prime” (hereinafter “Prime”).
 
1.1           SLG will use its commercially reasonable efforts to market and
monetize Prime. SLG shall also collaborate with ggCircuit on the design and
features of Prime, based on consumer trends and market conditions, as well as
its development timeline. SLG may determine, subject to the approval of
ggCircuit (which such approval may not be unreasonably withheld, conditioned, or
delayed), the prices to be charged for Prime which may vary by market.
 
1.2           ggCircuit shall develop and maintain the Prime platform within the
parameters mutually agreed by SLG.
 
1.3           ggCircuit agrees to offer Prime, and other SLG applications as the
Parties may mutually agree, as the default selections during customer setup of
ggLeap. SLG acknowledges that ggLeap is subject to customer customization, as
described below, and Super League Gaming branding and applications may be
diminished or removed accordingly.
 
1.4           ggCircuit agrees to offer Prime, and other Prime-related
applications as the Parties may mutually agree, [*****] (the “App Store”).
ggCircuit further agrees to design the App Store so that customers and players
are not able to change its design or functionality.
 
1.5           ggCircuit agrees to list Super League Gaming branded and Super
League powered events [*****] within the section of ggLeap where events are
presented to customers and players (the “Events Section”) as depicted on Exhibit
3. [*****].
 
2.            
[*****].
 
3.            
Standard Version of ggLeap. Within 60 days after the Effective Date, ggCircuit
will cause the Customer Platform that accompanies its Standard Version of ggLeap
to feature Super League Gaming branding as described in Clauses 3.1 and 3.2
below.
 
3.1           Dynamic Branding Locations. ggCircuit will place Super League
Gaming branding in certain locations of ggLeap reserved for dynamic (or
rotating) branding as follows: the locations depicted as “A”, “B”, “C”, and “D”
of Exhibit 4.
 
3.2           Static Branding Locations. ggCircuit will place Super League
Gaming branding in certain static locations of ggLeap as follows:
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 

 
 
 
(A)           
ggCircuit will place Super League Gaming branding on the player profile portion
of the Customer Platform as depicted on Exhibit 5, which will also feature
Prime, inclusive of each player’s statistics relative to Prime; and
 
(B)           
ggCircuit will place Super League Gaming branding on the “prize vault” depicted
on Exhibit 6.
 
3.3           
Make-Goods. SLG acknowledges that the design of the Customer Platform is likely
to evolve over the Term and branding locations granted to SLG in this Clause 3
may relocate, be deleted, or moved. In the event design changes of the Customer
Platform result in diminished branding locations for SLG, then ggCircuit agrees
to work in good faith with SLG to provide replacement branding locations.
 
3.4           Reserved Branding Locations. In accordance with its practices
to-date, each LAN center subscribing to the Standard Version of ggLeap will be
permitted to customize ggLeap, including the Customer Platform, on the condition
that the Super League Gaming brand and at least one SLG application remains
visible on the Customer Platform. All locations of the Customer Platform that
are not granted to SLG are reserved for ggCircuit or its customers.
 
4.            
[*****].
 
5.            
Currency and Leaderboards. Subject to Section 4 of this Schedule A, the virtual
currency system and all leaderboards and similar components of ggChampions will
be branded as Super League Gaming.
 
 
 
 
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 

 
 
 
SCHEDULE B
 
ggCircuit Deliverables
 
 
1.            
Development of Prime. Within 30 days of the Effective Date, ggCircuit will use
its commercially reasonable efforts to provide SLG with a roadmap to develop
Prime, with at least defining the development period for the first 90 days.
Thereafter, ggCircuit will provide SLG with a development update at least every
30 days. Additionally, ggCircuit agrees to meet for a reasonable number of hours
with SLG’s Chief Technology Officer on an ongoing basis for the purpose of
mutual understanding to better implement the terms of this Agreement.
 
2.            
SLG Integration into ggLeap.
 
2.1           Player Integration into SLG.  [*****]. ggCircuit will provide
support and the technical integration requirements necessary for players who
have opted into creating Super League Gaming Accounts to have single sign-on, or
the equivalent, among SLG, Prime, and ggLeap.
 
2.2           Inactive Players. At the request of SLG, but no more than once per
quarter, ggCircuit will contact select customers asking for their permission to
contact inactive end-users with an email co-branded as ggCircuit, SLG, and the
customer, inviting the end-user to return to the customer and try Prime and
other Super League Gaming products.
 
2.3           
Privacy Policy. ggCircuit agrees to modify its Privacy Policy to allow the
integration of players described in Clause 2.1 of this Schedule B.
 
2.4           
Privacy Compliance. SLG acknowledges that it must abide by domestic and
international privacy laws including CAN-SPAM, California Consumer Privacy Act,
and GDPR, as well as be COPPA compliant, as it relates to accessing and storing
any personally identifiable information and contacting users by email or any
other method.
 
3.            
Customer Notification. Within 30 days of the Effective Date, ggCircuit will use
reasonable efforts to notify customers of the Standard Versions of ggLeap that
the Customer Platform will include benefits and experiences offered by Super
League Gaming. Similarly, within 10 days of the launch of Prime, ggCircuit will
use reasonable efforts to notify all such customers of ggLeap of the launch of
Prime.
 
4.            
Third Party Events. Subject to ggCircuit’s pre-existing relationships [*****]
which are specifically excluded from this clause, [*****]; accordingly,
ggCircuit agrees not to organize tournaments or other events. Any such
opportunity referred by ggCircuit to SLG must be activated through ggLeap and
available to ggCircuit’s customers. [*****].
 
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 

 
 
 
5.            
Project Management. On a reasonable basis, ggCircuit shall assist with the
project management associated with the Super League branded applications and
gameplay events, inclusive of facilitating positive relationships and managing
communications with ggCircuit venue customers.
 
6.            
Coins. [*****]. The Parties will collaborate to determine how coins earned prior
to the launch of Prime may be able to be redeemed by players for rewards after
the launch of Prime. The Parties further agree that SLG shall in no way be
obligated to take on economic liability associated with coins issued to
end-users that are distinct from the virtual currency offered through Prime.
 
7.            
Game Developers. The Parties will collaborate to develop commercial
relationships with game publishers and develop methods to increase player
engagement.
 
8.            
[*****].
 
 
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 

 

 
 
 
SCHEDULE C
 
SLG Deliverables
 
SLG shall provide the following, at its sole cost and expense, to support its
role in fulfilling this Agreement.
 
1.            
SLG Resources. SLG shall provide staff resources to support the branding,
marketing, administration and monetization of Prime.
 
2.            
SLG Event Management. SLG shall manage all Super League branded or Super League
powered gameplay events, tournaments, and seasons that are permitted by this
Agreement.
 
3.            
Third Party Events. With respect to third parties who desire to work with SLG or
ggCircuit to run gameplay events, tournaments, or seasons among some or all of
ggCircuit’s customers, SLG will manage such gameplay events, inclusive of
negotiating and documenting any necessary agreements between SLG and such third
parties, subject to SLG’s good faith determination that running such gameplay
events, tournaments, and seasons makes business sense. [*****].
 
4.            
Brand Partnership Monetization.
 
4.1           SLG shall provide the necessary staff resources and use reasonable
efforts to monetize, via brand partnerships, the player-facing media and retail
presence that is available via the Customer Platform and ggCircuit’s base of
venue customers.
 
4.2           In the event that ggCircuit introduces SLG to a brand partner with
whom SLG does not already have a “Prior Relationship” (as defined below), and
SLG completes a revenue generating partnership with such brand partner that does
not include ggCircuit, then SLG shall pay to ggCircuit the fees set forth in
Clause 3.2(B) of the Agreement. [*****].
 
4.3           Notwithstanding the foregoing, ggCircuit acknowledges that SLG is
engaged as part of its core business in the pursuit of brand partnerships that
do not include exposure via the player-facing media or retail presence that is
available via the Customer Platform and ggCircuit’s base of venue customers, and
that doing so is not a breach of this Agreement. ggCircuit acknowledges that
neither ggCircuit nor its base of venue customers are entitled to the Brand
Partnerships Revenue Share or any fees or revenue share associated with such
brand partnerships.
 
5.            
Game Publisher Partnerships and Other Third Parties.
 
5.1           SLG and ggCircuit shall collaborate on developing commercial
opportunities with game publishers and other entities which are not Brand
Partnerships for the purposes of maximizing revenue opportunities for both
Parties. ggCircuit acknowledges that SLG is engaged as part of its core business
in the pursuit of game publisher and other third party partnerships that do not
include ggCircuit, and that doing so is not a breach of this Agreement.
ggCircuit further acknowledges that neither ggCircuit nor its base of venue
customers are entitled to the Third Party Partnerships Revenue Share or any fees
or revenue share associated with such game publisher or third party
partnerships.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 

 
 
 
5.2           In the event that ggCircuit introduces SLG to commercial
opportunities which are not Brand Partnerships with whom SLG does not already
have a Prior Relationship, and SLG completes a revenue generating partnership
with such third party that does not include ggCircuit, then SLG shall pay to
ggCircuit the fees set forth in Clause 3.2(D) of the Agreement.
 
6.            
Promotion of Prime.
 
6.1           Special Events. Once ggCircuit has launched Prime, SLG commits to
offer at least [*****] per month exclusively for Prime subscribers. In addition,
SLG will use its commercially reasonable efforts to promote Prime through
various marketing channels in the markets where SLG is offering events for Prime
subscribers.
 
6.2           
Funding of Prize Vault. Within [*****] from the launch of Prime inclusive of the
prizing section of the rewards platform, SLG commits to [*****] in retail value
of rewards or prizes per month in the prize vault.
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 

 
 
EXHIBIT 1
 
GGCIRCUIT MARKS
 
1.            
GGCIRCUIT
 
2.            
GGLEAP
 
3.            
The following design marks:
[ex10-1000.jpg]
 
[ex10-1001.jpg]
 
 
 
 


 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 

 
 
 
EXHIBIT 2
 
SLG MARKS
 
1.            
SUPER LEAGUE GAMING
 
2.            
SLG
 
3.            
SUPER LEAGUE
 
4.            
SUPERSLAB
 
5.            
FRAMERATE
 
6.            
The following design marks:
[slg1.jpg]  [slg2.jpg][slg3.jpg][slg4.jpg][slg5.jpg]
 
 
[slg6.jpg][slg7.jpg] [slg8.jpg][slg9.jpg][slg10.jpg]
 
 




 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 

 
 

 

 
[slg11.jpg]   [slg12.jpg][slg13.jpg][slg14.jpg][slg15.jpg]
 
   

[slg16.jpg][slg17.jpg][slg18.jpg][slg19.jpg]
 
 
 


 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 

 
 
 
EXHIBIT 3
 
LOCATION OF SLG MARKS ON EVENT SECTION
  [*****]
 


 
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 

 
 
 
EXHIBIT 4
 
LOCATION OF SLG MARKS ON DYNAMIC BRANDING LOCATIONS
[*****]
 
 



 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 
 
 

EXHIBIT 5
 
LOCATION OF SLG MARKS ON PLAYER PROFILE
  [*****]


 

 


 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 

 
 
 
EXHIBIT 6
 
LOCATION OF SLG MARKS ON PRIZE VAULT
[*****]
 

 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE SUPER LEAGUE GAMING, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
SUPER LEAGUE GAMING, INC. IF PUBLICLY DISCLOSED.
 


 
